Name: COMMISSION REGULATION (EC) No 441/98 of 25 February 1998 on a decision to make no award in respect of the 28th partial invitation to tender for white sugar issued in connection with the standing invitation to tender referred to in Regulation (EC) No 1408/97
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities26. 2. 98 L 56/7 COMMISSION REGULATION (EC) No 441/98 of 25 February 1998 on a decision to make no award in respect of the 28th partial invitation to tender for white sugar issued in connection with the standing invitation to tender referred to in Regulation (EC) No 1408/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector (1), as last amended by Regula- tion (EC) No 1599/96 (2), and in particular point (b) of the second subparagraph of Article 17(5) thereof, Whereas Commission Regulation (EC) No 1408/97 of 22 July 1997 on a standing invitation to tender in order to determine levies and/or refunds on exports of white sugar (3) requires that partial invitations to tender be issued for the export of the sugar in question; whereas, pursuant to Article 8(2) of Regulation (EC) No 1408/97 a decision may be taken to make no award in respect of a specific partial invitation to tender; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 No award shall be made in respect of the 28th partial invitation to tender for white sugar issued pursuant to Regulation (EC) No 1408/97 for which the time limit for the submission of tenders expired on 25 February 1998. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 26 February 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 177, 1. 7. 1981, p. 4. (2) OJ L 206, 16. 8. 1996, p. 43. (3) OJ L 194, 23. 7. 1997, p. 16.